MEMORANDUM **
California state prisoner Joey Anthony Barnes appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
The district court granted a certificate of appealability as to: (1) whether the admission of evidence of prior domestic violence violated Barnes’ rights to due pro*547cess and equal protection; and (2) whether Barnes received ineffective assistance of counsel. On review of the record, we conclude that the state court’s disposition of these claims was neither contrary to, nor an unreasonable application of, clearly established federal law. See Carey v. Musladin, 549 U.S. 70, 127 S.Ct. 649, 654, 166 L.Ed.2d 482 (2006); Estelle v. McGuire, 502 U.S. 62, 75 n. 5, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991); Strickland v. Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Accordingly, the district court properly denied these claims.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.